- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer s ID (CNPJ/MF): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly-Held Company NOTICE TO THE MARKET Rio de Janeiro, October 28, 2010 - Contax Participações S.A. ( Company ) hereby informs its shareholders that, given the conclusion of the Company s 5 th Share Buyback Program approved by the Board of Directors Meeting of October 27, 2009 ( Program ):  During the term of the Program, the Company disbursed R$20.9 million on the acquisition of 699,996 common shares, equivalent to 9.88% of outstanding common shares and 3.03% of total common shares, to be kept in treasury, thereby concluding the Program. Rio de Janeiro, October 28, 2010 Sincerely, Michel Neves Sarkis Chief Financial and Investors Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 28, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
